Title: To John Adams from John Jay, 15 April 1782
From: Jay, John
To: Adams, John



madrid 15 ap. 1782
Sir

Many weeks have elapsed since I recd. a Letter from our Country, but a Packet of News papers, which I think must have been sent from the office of the Secretary for foreign affairs, was brought to me by the last Post from Bilboa. They contain nothing very interesting. There is a Paragraph in one of them under the Boston Head which mentions the safe arrival of the Cicero Capt. Hill, and among other Passengers who came in her, I find your son is particularly named. As you might not have had any advices of this Circumstance, I take this first opportunity of communicating it, and sincerely congratulate you on the occasion.
We hear that affairs with You are very promising and that the Dutch are on the point of acknowledging our Independence. Things here begin to look a little better, but as yet I dare not flatter myself or you.

With great Regard & Esteem, I am Sir your most obt Servt
John Jay

